Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent Stanley F. Kaplan is suspended from the practice of law for 60 days. Suspension effective October 9, 2007. Respondent Stanley F. Kaplan shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.